The judgment under review will be affirmed, for the reasons stated in the per curiam opinion of the Supreme Court.
At the argument in this court it appeared that the Supreme Court had considered the case on the strict record and the charge of the trial court without any transcript of the testimony; and counsel for the electric and gas company urged in support of their judgment of reversal in the Supreme *Page 197 
Court that we consider a printed book containing the testimony at the trial; to which, after some objection, plaintiffs' counsel consented. However, we have not thought it proper to give this transcript any particular consideration, and for the rather obvious reason that we are reviewing the action of the Supreme Court on the case presented to that court; and it would establish a most vicious precedent for an appellate court of law to review the judgment of an intermediate appellate court by dealing with additional matter which the intermediate court had no opportunity to consider and on which its action was in nowise based.
For affirmance — TRENCHARD, PARKER, LLOYD, CASE, BODINE, DALY, McGLENNON, KAYS, HETFIELD, JJ. 9.
For reversal — DONGES, VAN BUSKIRK, JJ. 2.